DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 160 shown in figure 2D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5-6 are objected to because of the following informalities:
Claim 5, line 1, “wherein the each” should read “wherein each”
Claim 6, lines 3, “buoyance” should read “buoyancy”
Claim 6, line 1, “the cape member” should read “the first cape member” for consistency.
Claim 6, line 5, “military, or law enforcement” should read “military or law enforcement”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, line 7, it is unclear from applicant’s disclosure, which “coupling member” applicant is referring to. For example, the specification and drawings include various coupling members 128A-B, 130A-B, 126A-B, 140A-B, 118, 158, 152, 154, and 156, at least, that the top frame can be configured to couple to, and that are positioned on top of the first cape member.
	Claims 2-6 depending on rejected claim 1 above are rejected the same. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 5887772 A), in view of Fouche (US 6694923 B1), and Fulton (US 5970921 A).
Regarding claim 1, Dooley teaches an interchangeable harness system (10, fig. 2) comprising: 
a top frame (20) and a bottom frame (32) comprising a chest strap (14) and a girth strap (26);
a removable first cape member (52, 76),
wherein the top frame is configured to protrude through an opening of the first cape member (20 protrudes through an opening shown above 52 in fig. 2) and to couple to a coupling member (22) positioned on top of the first cape member (fig. 2), and 
wherein the bottom frame is positioned beneath the first cape member (fig. 2). 

    PNG
    media_image1.png
    598
    1267
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated figure 4 of Fouche.)]Dooley teaches the chest strap and girth strap, but does not explicitly teach the top frame comprising a top chest strap pair and a top girth strap pair, the bottom frame comprising a bottom chest strap pair and a bottom girth strap pair. Additionally, Dooley does not explicitly teach the removable first cape member comprising a chest slot pair and a middle slot pair, wherein, the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair, and wherein, the top girth strap pair is drawn through the middle slot pair and operably fastened to the bottom girth strap pair. 
Fouche teaches a harness system (24) comprising a top frame (28) comprising a top chest strap pair (see annotated fig. 4 above) and a top girth strap pair (annotated fig. 4), a bottom frame (54) comprising a bottom chest strap pair (annotated fig. 4), and a bottom girth strap pair (annotated fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chest strap of Dooley to be separated into a top chest strap pair and bottom chest strap pair, as taught by Fouche, so that the top frame of Dooley comprises the top chest strap pair and the bottom frame of Dooley comprises the bottom chest strap pair, as taught by Fouche, in order to easily adjust the harness to dogs of different sizes, as taught by Fouche (col. 3, lines 1-5).
Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the girth strap of Dooley to be separated into a top girth strap pair and bottom girth strap pair, as further taught by Fouche, so that the top frame of Dooley comprises the top girth strap pair and the bottom frame of Dooley comprises the bottom girth strap pair, as further taught by Fouche, in order to easily adjust the harness to dogs of different sizes, as taught by Fouche (col. 3, lines 1-5).
Dooley as modified by Fouche teaches the removable first cape member comprising a chest region fastener pair (56a-b on either side of the animal, of Dooley) and torso region fastener pair (58a-b on either side of the animal, of Dooley), but is silent regarding the removable first cape member comprising a chest slot pair and a middle slot pair, wherein, the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair, and wherein, the top girth strap pair is drawn through the middle slot pair and operably fastened to the bottom girth strap pair.
Fulton teaches a harness system (10) comprising a removable first cape member (11) comprising a slot pair (formed by folding 19a &19b, see figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first cape member’s chest region fastener pair of Dooley as modified by Fouche to be a chest slot pair as taught by Fulton, in order to improve the securement of the first cape member onto the harness system and to mitigate any irritation to the animal’s fur or skin (Dooley, col. 4, lines 24-33).
Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first cape member’s torso region fastener pair of Dooley as modified by Fouche and Fulton to be a middle slot pair as taught by Fulton, in order to improve the securement of the first cape member onto the harness system and to mitigate any irritation to the animal’s fur or skin (Dooley, col. 4, lines 24-33).
The combination of Dooley, Fouche, and Fulton would result in the top chest strap pair is drawn through the chest slot pair and operably fastened to the bottom chest strap pair, and wherein, the top girth strap pair is drawn through the middle slot pair and operably fastened to the bottom girth strap pair. 
Regarding claim 2, Dooley as modified by Fouche and Fulton teaches the interchangeable harness system of claim 1, and Dooley teaches a rib strap (86, fig. 2); Fouche teaches separate top and bottom strap pairs (annotated fig. 4 above); and Fulton teaches the straps extending through slot pairs (formed by folding 19a &19b, see figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include separate top and bottom rib strap pairs, as taught by Fouche, in order to easily adjust the harness to dogs of different sizes, as taught by Fouche (col. 3, lines 1-5). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rear slot pair, as taught by Fulton, in order to improve the securement of the first cape member onto the harness system and to mitigate any irritation to the animal’s fur or skin (Dooley, col. 4, lines 24-33) (see also, analysis of claim 1 above). 
Regarding claim 3, the combination of Dooley as modified by Fouche and Fulton teaches the interchangeable harness system of claim 2, and further teaches wherein the top rib strap pair  is drawn through the rear slot pair and operably fastened to the bottom rib strap pair (Dooley at FIG. 2; Fouche at annotated fig. 4 above; Fulton at figs. 2-4; see also analysis of claims 1 and 2 above).  
Regarding claim 6, Dooley as modified by Fouche and Fulton teaches the interchangeable harness system of claim 1, and Dooley further teaches wherein the cape member is selected from a group consisting of a ballistics-proof vest, a carrying pack for hauling cargo (title, abstract, col. 1, lines 30-44), a service dog identification marker, a heating pack, a cooling pack, a buoyance compensatory device, a comfort-providing material, an identification marker demonstrating military, or law enforcement affiliation.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Fouche and Fulton as applied to claim 1 above, or alternatively, under 35 U.S.C. 103 as being unpatentable over Dooly in view of Fouche and Fulton as applied to claim 1 above, and further in view of Caditz (US 5996537 A).
Regarding claim 4, Dooley as modified by Fouche and Fulton teaches the interchangeable harness system of claim 1, and Dooley further teaches wherein the first cape member is interchangeable with at least one second cape member, wherein the second cape member comprises a cape member chest slot pair and a cape member middle slot pair (Col. 3, lines 1-67; claim 1; FIG. 2).  
In case it is argued that the combination of Dooley, Fouche, and Fulton does not explicitly teach this limitation, then Caditz teaches a harness system (figs. 1-2) wherein a first cape member (10) is interchangeable with at least one second cape member (col. 4, lines 29-39). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interchange the first cape member of Dooley as modified by Fouche and Fulton with at least one second cape member, as taught by Caditz, in order to easily wash the cape members and to interchange cape members with different fabrics for different uses and applications, as taught by Caditz (col. 4, lines 29-39).
In addition, Dooley as modified by Fouche and Fulton, or Dooley as modified by Fouche, Fulton, and Caditz, teaches the first cape member with the chest slot pair and middle slot pair (see analysis of claim 1 above), but is silent regarding the second cape member comprising a cape member chest slot pair and a cape member middle slot pair. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second cape member to also comprise a cape member chest slot pair and a cape member middle slot pair, in order to secure the second cape member to the top and bottom frames and straps of the harness. 
The combination of Dooley as modified by Fouche and Fulton, or Dooley as modified by Fouche, Fulton, and Caditz, would result in the first cape member being interchangeable with at least one second cape member, wherein the second cape member comprises a cape member chest slot pair and a cape member middle slot pair. 
Regarding claim 5, Dooley as modified by Fouche and Fulton, or Dooley as modified by Fouche, Fulton, and Caditz, teaches the interchangeable harness system of claim 4, and Dooley further teaches the first cape member comprising a rear slot pair (74a and 74b, figs. 2 and 16), but does not explicitly teach wherein the each of the at least one second cape members further comprise a rear slot pair.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one second cape member to also include a rear slot pair, in order to provide storage to the harness system as taught by Dooley (col. 4, lines 34-40).
Response to Arguments
Applicant's arguments filed on 11/28/2022 have been fully considered but they are not persuasive and/or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643